An unpub|ishec order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouR'r
oF
NEvAnA

CLERK’S ORDER

4 iw
l SL.)DPE ‘P'“""

CLE Q O»J `l
ev 

 

oRDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is
hereby dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
` TRACIE K. LINDEMAN

BY:  

cc: Hon. Susan Scann, District Judge
Eva Garcia-l\/[endoza, Settlement Judge
Gerald F. Neal
Black & LoBello
Eighth District Court Clerk

l§-Ic)o`¢/